TABLE OF CONTENTS
 
Exhibit 10.3
 
INDEMNIFICATION AND ESCROW AGREEMENT
 
THIS INDEMNIFICATION AND ESCROW AGREEMENT (“ Agreement ”) is made and entered
into as of October 29, 2009, by and among Secure America Acquisition
Corporation, a Delaware corporation (“ Secure ”), Ultimate Escapes Holdings,
LLC, a Delaware limited liability company (the “ Company ”), James Tousignant,
an individual residing in Orlando, Florida, in his capacity as a representative
for the Initial Members (as defined below) of the Company (the “ Member
Representative ”), and SunTrust Banks, a Georgia corporation (hereinafter
referred to as the “ Escrow Agent ”).
 
WHEREAS, Secure, Ultimate Resort Holdings, LLC, a Delaware limited liability
company, the Company, and the Member Representative are parties to a
Contribution Agreement dated as of September 2, 2009 (the “ Contribution
Agreement ”), pursuant to which Secure has agreed to contribute a minimum of
$20,000,000 to the Company in return for membership interests in the Company.
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in the Contribution Agreement;
 
WHEREAS, Secure, the Company and the Members of the Company immediately prior to
Secure’s contribution to the Company (the “ Initial Members ”), have entered
into an operating agreement dated as of the date hereof (the “Operating
Agreement ”); and
 
WHEREAS, in connection with the Contribution Agreement and the Operating
Agreement, the parties desire to establish an escrow fund as partial collateral
security for the indemnification obligations of the Initial Members under the
Contribution Agreement and in connection with the Earn-Out Payments set forth in
the Operating Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.   Survival of Representations, Warranties and Covenants; Indemnification.
 
(a) Survival.   The covenants, agreements and representations and warranties of
a Party made in or pursuant to the Contribution Agreement shall survive the
Closing until the earlier of (i) the fifteenth (15th) day after the date Secure
has filed with the Securities and Exchange Commission (the “ SEC ”) its Annual
Report on Form 10-K for the year ending December 31, 2010 or (ii) April 15, 2011
(the “ Survival Period ”); provided, however, that the representations and
warranties set forth in Sections 2.17, 2.21, 3.10, and 3.24 of the Contribution
Agreement will survive until the expiration of the applicable statutes of
limitation for claims thereunder; and provided, further, that the
representations and warranties contained in Sections 2.1, 2.2, 2.3, 2.4, 3.1,
3.2, and 3.3 of the Contribution Agreement (the “Fundamental Representations” )
shall survive for six (6) years after the Effective Time. Notwithstanding the
foregoing, any representation or warranty the violation of which is made the
basis of a claim for indemnification hereunder will survive until such claim is
finally resolved if the Indemnified Representative (as such term is hereafter
defined) notifies in writing the Indemnifying Representative of such claim in
reasonable detail prior to the expiration of the applicable survival period of
such claim in accordance with this Section 1(a).
 
(b)   Indemnification by the Initial Members.
 
(i) Subject to the terms and conditions of this Section 1, each Initial Member
shall severally indemnify and hold harmless each of Secure, its affiliates and
each of their respective successors and permitted assigns, and their respective
officers, directors, employees and agents (each, a “ Secure Indemnified Party ”)
from and against any liabilities, claims (including claims by third parties),
demands, judgments, losses, costs, damages or expenses whatsoever (including
reasonable attorneys’, consultants’ and other professional fees and
disbursements of every kind, nature and description) (collectively, “ Damages ”)
that such Secure Indemnified Party may sustain, suffer or incur and that result
from, arise out of or relate to (i) any breach by any Initial Member of any of
the representations, warranties, or covenants or agreements made by the Company,
any Company Subsidiary or an Initial Member contained in the Contribution
Agreement and/or (ii) any fraud or intentional misconduct committed by the
Company, any Company Subsidiary or any Initial Member relating to the
Contribution Agreement.

 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(c) Indemnification by Secure .  Secure shall indemnify and hold harmless the
Company, the Initial Members, their affiliates and each of their respective
successors, heirs, estate, permitted assigns, managers, officers, directors,
employees and agents (each, a “ Company Indemnified Party ”) from and against
any Damages that such Company Indemnified Party may sustain, suffer or incur and
that result from, arise out of or relate to (i) any breach by Secure of any of
its representations, warranties, or covenants or agreements contained in the
Contribution Agreement and/or (ii) any fraud or intentional misconduct committed
by Secure relating to the Contribution Agreement.
 
(d) Indemnification of Third Party Claims .  The indemnification obligations and
liabilities under this Section 1 with respect to Actions brought against a
Secure Indemnified Party or a Company Indemnified Party (each in such capacity,
an “ Indemnitee ”) by a Person other than a Party hereto (a “ Third Party Claim
”) shall be subject to the following terms and conditions (for purposes of this
Agreement, the “ Indemnified Representative ” means Secure, with respect to an
indemnification claim by a Secure Indemnified Party, and the Member
Representative, with respect to an indemnification claim by a Company
Indemnified Party, and the “ Indemnifying Representative ” means the Member
Representative, with respect to an indemnification claim by a Secure Indemnified
Party, and Secure, with respect to an indemnification claim by a Company
Indemnified Party):
 
(i) The Indemnified Representative will give the Indemnifying Representative
written notice as soon as practical after receiving written notice of any Third
Party Claim or becoming aware of any condition or event that gives rise to such
Third Party Claim, specifying the nature and the amount (the “ Claim Notice ”).
The failure of the Indemnified Representative to give timely notice shall not
affect the Indemnified Representative’s rights to indemnification hereunder
except to the extent that the Indemnifying Representative demonstrates that it
was prejudiced by such failure.
 
(ii) The Indemnifying Representative shall notify the Indemnified Representative
within fifteen (15) days after receipt of the Claim Notice whether the
Indemnifying Representative will undertake, conduct, and control, through
counsel of its own choosing (subject to the consent of Indemnified
Representative, such consent not to be unreasonably withheld, conditioned or
delayed) and at its expense, the settlement or defense thereof, and the
Indemnified Representative shall cooperate with the Indemnifying Representative
in connection therewith, provided that if the Indemnifying Representative
undertakes such defense: (A) the Indemnifying Representative shall not thereby
permit to exist any Encumbrance or other adverse charge upon any asset of
Indemnified Representative or settle such action without first obtaining the
consent of Indemnified Representative, except for settlements solely covering
monetary matters for which Indemnifying Representative has acknowledged
responsibility for payment; (B) the Indemnifying Representative shall permit the
Indemnified Representative (at the Indemnified Representative’s sole cost and
expense) to participate in such settlement or defense through counsel chosen by
the Indemnified Representative; and (C) the Indemnifying Representative shall
agree promptly to reimburse the Indemnified Representative for the full amount
of any loss resulting from such claim and all related expenses incurred by the
Indemnified Representative, except for those costs expressly assumed by the
Indemnified Representative hereunder. The Indemnified Representative agrees to
preserve and provide access to all evidence that may be useful in defending
against such claim and to provide reasonable cooperation in the defense thereof
or in the prosecution of any action against a third Person in connection
therewith. The Indemnifying Representative’s defense of any claim or demand
shall not constitute an admission or concession of liability therefor or
otherwise operate in derogation of any rights Indemnifying Representative may
have against Indemnified Representative or any third Person. So long as the
Indemnifying Representative is reasonably contesting any such claim in good
faith, the Indemnified Representative shall not pay or settle any such claim. If
the Indemnifying Representative does not notify the Indemnified Representative
within fifteen (15) days after receipt of Indemnified Representative’s Claim
Notice that it elects to undertake the defense thereof, the Indemnified
Representative shall (upon further written notice), subject to the limitations
set forth in Section 1(a), have the right to contest, settle or compromise the
claim in the exercise of its exclusive discretion at the expense of the
Indemnifying Representative (provided that the Indemnifying Representative shall
not be required to pay the Indemnified Representative’s expenses for the
defense, settlement or compromise of claims which are not covered by the
Indemnifying Representative’s obligations pursuant to this Section 1). Unless
the Indemnifying Representative has consented to a settlement of a Third Party
Claim (not to be unreasonably withheld, conditioned or delayed), the amount of
the settlement shall not be a binding determination of the amount of the Damages
and such amount shall be determined in accordance with the provisions of this
Agreement. Notwithstanding anything herein to the contrary, the Indemnifying
Representative shall not be entitled to assume control of any defense described
herein if (i) the Third Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation or (ii)
there is a reasonable probability that a Third Party Claim may materially and
adversely affect the Indemnitee other than as a result of money damages or other
money payments.

 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
(iii) To the extent that any Damages that are subject to indemnification
pursuant to this Section 1 are covered by insurance, the Indemnitees shall use
commercially reasonable efforts to obtain the maximum recovery under such
insurance. If an Indemnitee has received the payment required by this Agreement
from the Indemnifying Representative in respect of any Damages and later
receives proceeds from insurance or other amounts in respect of such Damages,
then it shall hold such proceeds or other amounts in trust for the benefit of
the Indemnifying Representative and shall pay to the Indemnifying
Representative, as promptly as practicable after receipt, a sum equal to the
amount of such proceeds or other amount received, up to the aggregate amount of
any payments received from the Indemnifying Representative pursuant to this
Agreement in respect of such Damages. Notwithstanding any other provisions of
this Agreement, it is the intention of the Parties that no insurer or any other
third Person shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions, or (ii)
relieved of the responsibility to pay any claims for which it is obligated. To
the extent that any Damages that are subject to indemnification pursuant to this
Section 1 are deductible for income tax purposes by an Indemnitee, the amount of
any Damages shall be reduced by the income tax savings to such Person as a
result of the payment of such Damages.
 
(e) Representative Capacities .  The Parties acknowledge that the Member
Representative’s obligations under this Section 1 are solely as a representative
of the Company, each Company Subsidiary and each Member in the manner set forth
herein and that the Member Representative shall have no personal responsibility
for any expenses incurred by him in such capacity and that all payments to any
Secure Indemnified Party as a result of such indemnification obligations shall
be borne by the Members pro rata, except for the liability of the Member
Representative to a Member for loss which such holder may suffer from fraud
committed by the Member Representative in carrying out its duties hereunder.
Secure shall reimburse the reasonable out-of-pocket expenses incurred by the
Member Representative for attorneys’ fees and other costs to the extent the
Member Representative prevails in the action resulting in such fees and costs.
 
(f) Limits on Indemnification .  No amount shall be payable under Section 1 to
an Indemnitee, unless and until the aggregate amount of all indemnifiable
Damages payable to an Indemnitee exceeds Six Hundred Thousand Dollars ($600,000)
(the “ Deductible ”), in which event the amount payable shall be only the amount
in excess of the Deductible. The aggregate liability for Damages pursuant to
Section 1(a) or Section 1(b) shall not in any event exceed ten percent (10%) of
the Retained Units (as such term is defined in the Operating Agreement) (the “
Cap ”) (and with respect to any claims pursuant to Section 1(b), for each
Initial Member, shall be limited to such Initial Member’s pro rata amount);
provided, that, with respect to any Damages based on breach of the Fundamental
Representations or on fraud or intentional misconduct the aggregate liability
for Damages shall be twenty-five percent (25%) of the Retained Units, and
provided, further, that, in no event shall the aggregate liability of the
Initial Members for Damages pursuant to this Section 1 exceed twenty-five
percent (25%) of the Retained Units. In no event shall Damages be deemed to
include any special, indirect, consequential or punitive damages. The rights of
the Parties for indemnification relating to this Agreement or the transactions
contemplated by the Contribution Agreement shall be strictly limited to those
contained in this Section 1 and, except as specifically set forth in Section
9.10 of the Contribution Agreement, such indemnification rights shall be the
exclusive remedies of the Parties with respect to any matter arising under or in
connection with the Contribution Agreement. To the maximum extent permitted by
applicable Law, the Parties hereby waive all other rights and remedies with
respect to any matter arising under or in connection with this Agreement,
whether under any applicable Law, at common law or otherwise.

 
3

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
(g) Set-Off .  A portion of the Earn-Out Payment equal to fifteen percent (15%)
of the Retained Units (the “ Earn-Out Payment Holdback Amount ”) is subject to
set-off for any claim for Damages that the Secure Indemnified Parties have
against the Initial Members in accordance with the terms of this Agreement,
including, without limitation, any Established Claim which is based on a breach
of a Fundamental Representation or on fraud or intentional misconduct. This
right of set-off is in addition to, and not in lieu of, any rights a Secured
Indemnified Party may have against the Escrow Fund. The Secure Indemnified
Parties acknowledge and agree that with respect to any claims that they may have
for Damages under this Agreement, they shall first look to and exhaust the
Escrowed Indemnification Units prior to attempting to set-off any amounts from
any Earn-Out Payments due to the Initial Members pursuant to the Operating
Agreement under this Section 1(g).
 
(h) Affect of Knowledge .  The right to indemnification or other remedy of any
Party based on the representations, warranties, covenants and obligations
contained in the Contribution Agreement and the certificates to be delivered
hereby, exists subject to any investigation or knowledge acquired prior to the
Effective Time. If the Closing occurs, each Party is deemed to have waived in
full any breach or inaccuracy or failure to perform of any of the
representations, warranties, covenants and obligations of the other, of which
such Party has knowledge of at the Closing. For purposes of this Section 1(h)
the term “knowledge” shall have the meaning set forth in Section 9.7 of the
Contribution Agreement; however, with respect to Secure, and for purposes of
this Section 1(h), the knowledge parties shall be deemed to include C. Thomas
McMillen and Michael Brigante.
 
2. Escrow .
 
2.1 (a) Concurrently with the execution hereof, the Initial Members are
delivering to the Escrow Agent, to be held in escrow pursuant to the terms
hereof, 717,884 of the Retained Units (as such term is defined in Section 3.1 of
the Operating Agreement) (the “ Escrowed Indemnification Units ”). The Escrowed
Indemnification Units shall be accompanied by ten (10) appropriate assignments
separate from the applicable certificates executed in blank by each Initial
Member to be held in escrow pursuant to the terms of this Agreement. The
Escrowed Indemnification Units, together with such assignments, are hereinafter
referred to as the “ Escrow Fund. ” The Escrow Agent shall maintain a single
account for the Escrow Fund.
 
(b) The Escrow Agent hereby agrees to act as escrow agent for the Escrow Fund
and to hold and safeguard and disburse the Escrow Fund pursuant to the terms and
conditions hereof. The Escrow Agent shall treat the Escrow Fund as a trust fund
in accordance with the terms of this Agreement and not as the property of
Secure. The Escrow Agent’s duties hereunder shall terminate upon its
distribution of the entirety of the Escrow Fund in accordance with this
Agreement.
 
(c) Except as herein provided, while the Escrowed Indemnification Units are held
by the Escrow Agent under this Agreement, the Members shall retain all of their
rights as members of the Company with respect to the Escrowed Indemnification
Units in the Escrow Fund, including, without limitation, the right to vote their
Units (as such term is defined in the Operating Agreement) included in the
Escrow Fund.
 
(d) While the Escrowed Indemnification Units are held by the Escrow Agent under
this Agreement, any dividends payable with respect to the Escrowed
Indemnification Units shall be paid to the Initial Members.

 
4

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(e) While the Escrowed Indemnification Units are held by the Escrow Agent under
this Agreement, no sale, transfer or other disposition may be made of any or all
of the Escrowed Indemnification Units held in the Escrow Fund except (i) to a “
Permitted Transferee ” (as hereinafter defined), (ii) by virtue of the laws of
descent and distribution upon the death of a member of an Initial Member, or
(iii) pursuant to a qualified domestic relations order; provided, however, that
such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement. As used in this Agreement, the term “ Permitted Transferee ” shall
mean (w) any members (or any constituent upper-tier member who is a natural
person) of the Initial Members; (x) members of the “ Immediate Family ” (as
hereinafter defined) of any member of an Initial Member; (y) an entity in which
(A) any member of an Initial Member and/or members of the Immediate Family of
any member of an Initial Member beneficially own 100% of such entity’s voting
and non-voting equity securities, or (B) a member of any Initial Member and/or a
member of the Immediate Family of any member of an Initial Member is a general
partner and in which such member of an Initial Member and/or members of the
Immediate Family of any member of an Initial Member beneficially own 100% of all
capital accounts of such entity; and (z) a revocable trust established by any
member of an Initial Member during his/her lifetime for the benefit of such
member of an Initial Member or for the exclusive benefit of all or any Immediate
Family member of any member of an Initial Member. As used in this Agreement, the
term “ Immediate Family ” means, with respect to any member (or any constituent
upper-tier member who is a natural person) of an Initial Member, a spouse,
parents, lineal descendants, the spouse of any lineal descendant, and brothers
and sisters (or a trust, all of whose current beneficiaries are Immediate Family
members of a member (or any constituent upper-tier member who is a natural
person) of an Initial Member). In connection with and as a condition to each
permitted transfer, the Permitted Transferee shall deliver to the Escrow Agent
an assignment separate from certificate executed by the transferring member of
an Initial Member, or where applicable, an order of a court of competent
jurisdiction, evidencing the transfer of the units to the Permitted Transferee,
together with assignments separate from certificate executed in blank by the
Permitted Transferee with respect to the units transferred to the Permitted
Transferee. During the Survival Period, no owner or holder of the Escrowed
Indemnification Units held in the Escrow Fund shall pledge or grant a security
interest in such Escrowed Indemnification Units held in the Escrow Fund or grant
a security interest in such owner’s or holder’s rights under this Agreement.
 
(f) Prior to the date hereof, the board of directors of Secure has appointed a
committee consisting of one of its then members to act on behalf of Secure to
take all necessary actions and make all decisions pursuant to this Agreement
regarding Secure’s right to indemnification pursuant to Section 1 of this
Agreement. In the event of a vacancy in such committee, the board of directors
of Secure shall appoint as a successor a Person who was a director of Secure
prior to the date hereof or some other Person who would qualify as an
“independent” director of Secure and who has not had any relationship with the
Company prior to the Closing.
 
2.2 (a) Secure may make a claim for indemnification pursuant to Section 1 above
(“ Indemnity Claim ”) against the Escrow Fund during the Survival Period by
giving notice (an “ Indemnity Notice ”) to the Member Representative (with a
copy to the Escrow Agent) specifying (i) the covenant, representation, warranty,
agreement, undertaking or obligation contained in the Contribution Agreement
which it asserts has been breached or otherwise entitles Secure to
indemnification, (ii) in reasonable detail, the nature and dollar amount of any
Indemnity Claim, and (iii) whether the Indemnity Claim results from a Third
Party Action against Secure. Secure also shall deliver to the Escrow Agent (with
a copy to the Member Representative), concurrently with its delivery to the
Escrow Agent of a copy of the Indemnity Notice, a certification as to the date
on which the Indemnity Notice was delivered to the Member Representative.
 
(b) If the Member Representative shall give a notice to Secure (with a copy to
the Escrow Agent) (a “ Counter Indemnity Notice ”), within twenty (20) days
following the date of receipt (as specified in Secure’s certification) by the
Member Representative of the Indemnity Notice, disputing whether the Indemnity
Claim is indemnifiable under Section 1 above, Secure and the Member
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in Section 2.2(c) below. If no Counter Indemnity Notice with respect to
an Indemnity Claim is received by the Escrow Agent from the Member
Representative within such twenty (20) day period, the Indemnity Claim shall be
deemed to be an Established Claim (as hereinafter defined) for purposes of this
Agreement.

 
5

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(c) If the Member Representative delivers a Counter Indemnity Notice to the
Escrow Agent, Secure and the Member Representative shall, during the period of
thirty (30) days following the delivery of such Counter Indemnity Notice or such
greater period of time as the parties may agree to in writing (with a copy to
the Escrow Agent), attempt in good faith to resolve the dispute with respect to
which the Counter Indemnity Notice was given. If Secure and the Member
Representative shall reach a settlement with respect to any such dispute, they
shall jointly deliver written notice of such settlement to the Escrow Agent
specifying the terms thereof. If Secure and the Member Representative shall be
unable to reach a settlement of a dispute with respect to which a Counter
Indemnity Notice was given, such dispute shall be resolved by arbitration
pursuant to Section 2.2(d) below.
 
(d) If Secure and the Member Representative cannot resolve a dispute prior to
expiration of the thirty (30) day period referred to in Section 2.2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) for
arbitration before a single arbitrator in New York, New York in accordance with
the commercial arbitration rules of the American Arbitration Association then in
effect to the extent that such provisions do not conflict with the provisions of
this paragraph. Secure and the Member Representative shall attempt to agree upon
an arbitrator; if they shall be unable to agree upon an arbitrator within ten
(10) days after the dispute is submitted for arbitration, then either Secure or
the Member Representative, upon written notice to the other, may apply for
appointment of such arbitrator by the American Arbitration Association. Each
party shall pay the fees and expenses of counsel used by it and 50% of the fees
and expenses of the arbitrator and of other expenses of the arbitration. The
arbitrator shall render his decision within 90 days after his appointment and
may award costs to either Secure or the Member Representative if, in his sole
opinion reasonably exercised, the claims made by any other party had no
reasonable basis and were arbitrary and capricious. Such decision and award
shall be in writing and shall be final and conclusive on the parties, and
counterpart copies thereof shall be delivered to each of the parties. Judgment
may be obtained on the decision of the arbitrator so rendered in any New York
state court sitting in New York County having jurisdiction, or any federal court
sitting in New York County and may be enforced in accordance with the law of the
State of New York. If the arbitrator shall fail to render a decision or award
within such 90-day period, either Secure or the Member Representative may apply
to any New York state court sitting in New York County, or any federal court
sitting in New York County, then having jurisdiction, by action, proceeding or
otherwise, as may be proper to determine the matter in dispute consistently with
the provisions of this Agreement. The parties consent to the exclusive
jurisdiction of the New York state court having jurisdiction and sitting in New
York County, or any federal court sitting in New York County, for this purpose.
The prevailing party (or either party, in the case of a decision or award
rendered in part for each party) shall send a copy of the arbitration decision
or of any judgment of the court to the Escrow Agent.
 
(e) As used in this Agreement, “ Established Claim ” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
Section 2.2(b) above, (ii) Indemnification Claim resolved in favor of Secure by
settlement pursuant to Section 2.2(c) above, resulting in a dollar award to
Secure, (iii) Indemnification Claim established by the decision of an arbitrator
pursuant to Section 2.2(d) above, resulting in a dollar award to Secure, (iv)
Third Party Claim that has been sustained by a final determination (after
exhaustion of any appeals) of a court of competent jurisdiction, or (v) Third
Party Claim that Secure and the Member Representative have jointly notified the
Escrow Agent has been settled.
 
(f) (i) Promptly after an Established Claim has occurred, Secure and the Member
Representative shall jointly deliver a notice to the Escrow Agent (a “ Joint
Notice ”) directing the Escrow Agent to release to Secure, and the Escrow Agent
promptly shall release to Secure, an amount of Escrowed Indemnification Units
equal to the aggregate dollar amount of the Established Claim (or, if at such
time there remains in the Escrow Fund less than the full amount so payable, the
full amount remaining in the Escrow Fund).

 
6

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(ii) Payment of an Established Claim shall be made first by Escrowed
Indemnification Units held in the Escrow Fund. For purposes of each payment,
such Escrowed Indemnification Units shall be valued at $7.94 per Escrowed
Indemnification Unit. The Escrow Agent shall transfer to Secure out of the
Escrow Fund that number of Escrowed Indemnification Units necessary to satisfy
each Established Claim, as set out in the Joint Notice. Any dispute between
Secure and the Member Representative concerning the number of Escrowed
Indemnification Units necessary to satisfy any Established Claim, or any other
dispute regarding a Joint Notice, which the parties are unable to resolve in
good faith, shall be resolved between Secure and the Member Representative in
accordance with the procedures specified in Section 2.2(d) above, and shall not
involve the Escrow Agent. Each transfer of Escrowed Indemnification Units in
satisfaction of an Established Claim shall be made by the Escrow Agent
delivering Secure one or more certificates evidencing not less than such Initial
Member’s pro rata portion of the aggregate number of Escrowed Indemnification
Units specified in the Joint Notice, together with assignments separate from
certificate executed in blank by such Initial Member and completed by the Escrow
Agent in accordance with instructions included in the Joint Notice. The parties
hereto (other than the Escrow Agent) agree that the Escrow Agent has the right
to make payments of Established Claims in Escrowed Indemnification Units
notwithstanding any other agreements restricting or limiting the ability of any
Initial Member to sell any Units (as such term is defined in the Operating
Agreement) or otherwise. Secure and the Member Representative shall be required
to exercise utmost good faith in all matters relating to the preparation and
delivery of each Joint Notice.
 
2.3 On the first business day after the expiration of the Survival Period, the
Escrow Agent shall distribute and deliver to the Initial Members certificates
representing such Initial Member’s pro rata share of the Escrowed
Indemnification Units remaining in the Escrow Fund, unless at such time there
are any Indemnity Claims with respect to which Indemnity Notices have been
received but which have not been resolved pursuant to Section 2.2 hereof or in
respect of which the Escrow Agent has received a Counter Indemnity Notice and
has not been notified of, and received a copy of, a settlement or final
determination (after exhaustion of any appeals) by a court of competent
jurisdiction, as the case may be (in either case, “ Pending Claims ”), and
which, if resolved or finally determined in favor of Secure, would result in a
payment to Secure, in which case the Escrow Agent shall retain, and the total
amount of such distributions to the Members, shall be reduced by, the “ Pending
Claims Reserve ” (as hereafter defined). Thereafter, if any Pending Claim
becomes an Established Claim, Secure and the Member Representative shall deliver
to the Escrow Agent a Joint Notice directing the Escrow Agent to pay to Secure
an amount in respect thereof determined in accordance with Section 2.2(f) above,
and to deliver to each Initial Member certificates representing such Initial
Member’s pro rata share of the Escrowed Indemnification Units then in the Escrow
Fund having a value equal to the amount by which the remaining portion of the
Escrow Fund exceeds the then Pending Claims Reserve (determined as set forth
below), all as specified in a Joint Notice. If any Pending Claim is resolved
against Secure, Secure and the Member Representative shall deliver to the Escrow
Agent a Joint Notice directing the Escrow Agent to pay to the Initial Members
the amount by which the remaining portion of the Escrow Fund exceeds the then
Pending Claims Reserve. Upon resolution of all Pending Claims, Secure and the
Member Representative shall deliver to the Escrow Agent a Joint Notice directing
the Escrow Agent to deliver to each Initial Member certificates representing
such Initial Member’s pro rata share of the Escrowed Indemnification Units
remaining in the Escrow Fund.
 
As used herein, the “ Pending Claims Reserve ” shall mean, at the time any such
determination is made, that number of Escrowed Indemnification Units in the
Escrow Fund having a value (using a price equal to $7.94 per Escrowed
Indemnification Unit) equal to the sum of the aggregate dollar amounts claimed
to be due with respect to all Pending Claims (as shown in the Indemnity Notices
of such Claims).
 
2.4 The Escrow Agent, Secure and the Member Representative shall cooperate in
all respects with one another in the calculation of any amounts determined to be
payable to Secure and the Initial Members in accordance with this Agreement and
in implementing the procedures necessary to effect such payments.
 
2.5 (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

 
7

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent in good faith to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
 
(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to Secure pursuant to the terms of this Agreement or, if such notice
is disputed by Secure or the Member Representative, the settlement with respect
to any such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay to Secure the
amount specified in such notice, and the Escrow Agent shall have no duty to
determine the validity, authenticity or enforceability of any specification or
certification made in such notice.
 
(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 2.5(g) below for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.
 
(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by Secure and
the Member Representative, or if no new escrow agent is so appointed within the
60-day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.
 
(f) In the event of a dispute between the parties as to the proper disposition
of the Escrow Fund, the Escrow Agent shall be entitled (but not required) to
deliver such Escrow Fund into the United States District Court for the Southern
District of New York and, upon giving notice to Secure and the Member
Representative of such action, shall thereupon be relieved of all further
responsibility and liability.
 
(g) The Escrow Agent shall be indemnified and held harmless by Secure and the
Initial Members, jointly and severally, from and against any expenses, including
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Fund held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Fund in
question or it may deposit such Escrow Fund with the clerk of any appropriate
court and be relieved of any liability with respect thereto or it may retain the
Escrow Fund pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Fund in question is to be disbursed and delivered.
 
(h) The Escrow Agent shall be entitled to reimbursement from the parties for all
reasonable documented expenses paid or incurred by it in the administration of
its duties hereunder including, but not limited to, all counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges. The
Escrow Agent shall be entitled to a one time administration fee of $2,500
payable within thirty (30) days of invoice issued by Escrow Agent (which fee
shall be split equally between Secure and the Member Respresentative (with the
Initial Members reimbursing the Member Representative for such costs)).

 
8

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(i) From time to time on and after the date hereof, Secure and the Member
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
 
(j) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.
 
2.6 This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, other than the Contribution Agreement and the Operating
Agreement.
 
2.7 This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of New York applicable
to contracts made and to be performed therein. This Agreement cannot be changed
or terminated except by a writing signed by Secure, the Member Representative
and the Escrow Agent.
 
2.8 Secure and the Member Representative each hereby consents to the exclusive
jurisdiction of the New York state courts sitting in New York County and the
federal courts sitting in New York County. Service of process in any action or
proceeding brought against any party in respect of any such claim or controversy
may be made upon it by registered mail, postage prepaid, return receipt
requested, at the address specified in Section 2.9.
 
2.9. All notices and other communications under this Agreement shall be in
writing and shall be deemed given upon delivery if given by hand or the next
business day if delivered by nationally recognized overnight carrier, or if
given by facsimile or telecopier, upon receipt by the party for whom such notice
or communication is intended, in each case to the intended recipient as follows:
 
If to Secure, to:
 
Secure America Acquisition Holdings, LLC
1005 North Glebe Road, Suite 550
Arlington, VA 22201
Attn: C. Thomas McMillen
Facsimile: (703) 528-0956
Telephone: (703) 528-7073
 
With a required copy to (which shall not constitute notice):
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attn: Kenneth R. Koch, Esq.
Facsimile: (212) 983-3115
Telephone: (212) 935-3000

 
9

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
If to the Initial Members, to the Member Representative at:
 
James M. Tousignant
3501 W. Vine St. Suite 225
Kissimmee, FL 34741
Facsimile: (407) 483-1935
Telephone: (407) 483-1901
 
With a required copy to (which shall not constitute notice):
 
Greenberg Traurig LLP
200 Park Avenue
New York, NY 10166
Attn: Alan I. Annex, Esq.
Facsimile: (212) 801-6400
Telephone: (212) 801-9200
 
If to the Escrow Agent, to:
 
SunTrust Bank
919 East Main Street, 7 th floor
Richmond, VA 23219
Attn: Emily J. Hare
Facsimile: (804) 782-7855
Telephone: (804) 782-5400
 
2.10 (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration pursuant to Section 2.2(d) of this Agreement.
 
(b) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.
 
2.11 Except for the rights of the Indemnitees and the limitations on
indemnification contained herein (benefiting, among others, the Initial
Members), nothing contained in this Agreement or in any instrument or document
executed by any party in connection with the transactions contemplated hereby
shall create any rights in, or be deemed to have been executed for the benefit
of, any person that is not a party hereto or thereto or a successor or permitted
assign of such a party.
 
[Signatures are on following page]

 
10

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Indemnification and Escrow Agreement on the date first above written.


 
SECURE:
       
SECURE AMERICA ACQUISITION
 
CORPORATION
       
By:
/s/ C. Thomas McMillen
 
Name:
C. Thomas McMillen
 
Title:
Co-Chief Executive Officer
       
COMPANY:
       
ULTIMATE ESCAPES HOLDINGS, LLC
       
By:
/s/ James M. Tousignant
 
Name:
James M. Tousignant
 
Title:
Chief Executive Officer and President
       
MEMBER REPRESENTATIVE:
     
/s/ James Tousignant
 
James Tousignant
       
ESCROW AGENT:
 
SUNTRUST BANKS
       
By:
/s/ Emily J. Hare  
Name:
Emily J. Hare  
Title:
Vice President


 
11

--------------------------------------------------------------------------------

 